PROFESSIONALLY MANAGED PORTFOLIOS c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 March 12, 2012 VIA EDGAR TRANSMISSION Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re:Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 DSM Global Growth Fund (S000036307) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, DSM Global Growth Fund (the “Fund”), hereby certifies that the forms of Prospectuses and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Fund dated March 7, 2012, and filed electronically as Post-Effective Amendment No. 445 to the Trust’s Registration Statement on Form N-1A on March 7, 2012. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/Elaine E. Richards Elaine E. Richards, Esq. Secretary of the Trust
